—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 4, 1992, which denied claimant’s application for reopening and reconsideration.
We do not find that the Board abused its discretion in *845rejecting claimant’s application to reopen the Board’s prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits. In any event, there is substantial evidence to support the Board’s conclusion that claimant’s use of inappropriate language toward one student and his apparent challenge to another student to "settle their differences outside” constituted misconduct, especially after he had been warned about such conduct in the past.
Cardona, P. J., Mikoll, Crew III, White and Weiss, JJ., concur. Ordered that the decision is affirmed, without costs.